Citation Nr: 0520195	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  04-22 786	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUE

Entitlement to service connection for alcohol dependency.



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1, 1997, to 
August 2, 2000.  He had 3 years, 4 months, and 24 days of 
active service prior to May 1, 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2003 and February 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.


FINDING OF FACT

The veteran's alcohol dependency is a result of his abuse of 
alcohol.


CONCLUSION OF LAW

The veteran does not have alcohol dependency that is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was discharged from military service in August 
2000 for alcohol rehabilitation failure.  The veteran 
contends in written statements and in testimony before both a 
Decision Review Officer (DRO) at the RO, and before the 
undersigned Veterans Law Judge, that he began drinking to 
excess due to the pressures of being based in Berlin in the 
mid-1980s.  

Of record are the veteran's service medical records (SMRs), 
and the treatment records and administrative paperwork 
associated with the veteran's alcohol rehabilitation 
treatment at the Tripler Army Medical Center in Hawaii.  
Those records indicate that the veteran was returned to his 
unit at the end of rehabilitation treatment in February 2000, 
and that he presented to work under the influence of alcohol 
at the end of March 2000.  As a consequence, pursuant to 
service department regulations regarding rehabilitation 
failure, discharge proceedings were begun.  The veteran's DD 
Form 214, Certificate of Release or Discharge From Active 
Duty, shows the veteran was discharged for alcohol 
rehabilitation failure.  The veteran contends that this 
discharge for alcohol rehabilitation failure is a de facto 
acknowledgement by the Army that his alcohol dependency is 
service connected.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  In addition, a disability may 
be service connected on a secondary basis if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  

The law provides that no compensation shall be paid for 
disability that is the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110, 
1131 (West 2002).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held, however, that the 
law precludes compensation only in two situations:  (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  Allen v. Brown, 237 F.3d 1368, 
1376 (Fed. Cir. 2001).  The Federal Circuit defined 
"primary," as an alcohol abuse disability arising during 
service from "voluntary and willful drinking to excess."  
Id.  The Federal Circuit further held that compensation is 
not precluded where an alcohol abuse disability arises 
secondarily from or as evidence of the increased severity of 
a non-willful misconduct, service-connected disorder.  Id.  

Here, as a matter of law, service connection may not be 
awarded for the purpose of compensation because the veteran's 
alcohol dependence is due to his willful abuse of alcohol.  
38 U.S.C.A. § 1110, 1131.  Further, service connection 
secondary to a non-willful misconduct, service-connected 
disorder, as defined by the Federal Circuit in the foregoing 
paragraph, is also not permitted by law because the veteran 
is not service connected for any disorder or disability.  
Thus, there is no basis on which service connection for the 
veteran's alcohol dependence can be awarded.  The Board is 
mindful of the veteran's contention that his discharge from 
the Army for alcohol rehabilitation failure establishes a 
connection between his alcohol dependency and his military 
service, and that he should therefore be service connected 
for that dependency.  However, it is the law governing 
veteran's benefits which the Board must apply, and, as shown, 
the law does not permit service connection for compensation 
for the veteran's alcohol dependency.  

The Board notes that the standard for assisting claimants in 
the processing of claims for VA benefits was changed, 
effective November 9, 2000, with the signing into law of the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106- 475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
Because the law, and not the evidence, is dispositive of this 
claim, application of the provisions of the VCAA would not be 
helpful to the claimant.  No further assistance or 
development in accordance with the VCAA is required in this 
case.  Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

Entitlement to service connection for alcohol dependency is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


